Citation Nr: 1229989	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a special monthly pension (SMP) based on need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim.  

Subsequently, in a February 2010 decision the Board denied the Veteran's claim.  The Veteran then appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 decision, the Court vacated the Board's February 2010 decision and remanded this matter for the Board to address all the items of evidence favorable to the Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand of the issue on appeal is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  

In its February 2010 decision, the Board denied the Veteran's SMP claim and noted that the evidence showed that the Veteran could dress and undress himself, attend to his hygiene needs, feed himself without the assistance of others, attend to the wants of nature, physically and mentally protect himself in his daily environment, maneuver with the use of a cane or wheelchair, was able to drive his pickup truck to medical appointments, and was not confined to bed.  The Board also found that the Veteran was not housebound.  

In its September 2011 decision, however, the Court found that VA had failed to obtain the Veteran's mental health records from the Chattanooga Vet Center and failed to address some evidence in the record that was more favorable to the Veteran's claim.  On remand, the Board discovered that the September 2009 evidence cited by the Court was actually dated in January 2009.  For example, a VA mental health record dated in January 2009 noted the Veteran's disheveled appearance, a diagnosis of a delusional disorder, and a Global Assessment of Functioning Score (GAF) of only 45.  Another January 2009 VA record revealed a general examination in which the examiner noted that the Veteran complained of: not eating properly, abdomen burns from cooking, and episodes of passing out from low blood sugar.  

The Board notes that the Veteran was granted a nonservice-connected pension in a March 2004 rating decision.  He is considered permanently and totally disabled for this nonservice-connected pension, but the underlying disabilities do not include a mental disorder.  His disabilities considered for pension purposes only are: diabetes mellitus (at a 20 percent rating); degenerative changes to the lumbar spine (at a 10 percent rating); residuals of a fracture to the right foot (at a 10 percent rating); and obesity (at a 10 percent rating).  His combined rating for pension purposes is 40 percent.  The Veteran is not service-connected for any disease or illness.  

The Board noted in its February 2010 decision that the Veteran had not been scheduled for a VA examination for aid and attendance or homebound status after he filed his claim in October 2007 as his VA primary care physician completed his October 2007 form for Application for Aid and Attendance and/or Housebound Benefits.  She noted on this form that she had examined the Veteran in August 2007 at a VA clinic.  

The application form shows that the Veteran was diagnosed with hypertension; PTSD/anger issues/anxiety; a transient ischemic attack (TIA): amaurosis fugax; hyperthyroidism; diabetes with neuropathy of feet and legs; hyperlipidemia; and pain due to spinal stenosis (cervical, thoracic, lumbar).  The cervical pain was noted as moderate to severe.  The Veteran was said not to be able to walk unassisted, but that he used devices from a cane to a wheelchair.  He did not need assistance in bathing or tending to other personal needs.  He was able to dress or undress.  He was able to care for the needs of nature.  However, Dr. A.S. noted that the Veteran was starting to need help with these activities.  She also noted that he was not confined to bed.  He was not blind.  He was able to travel outside the home for short distances unattended and was not permanently confined to home.  He did not require nursing home care.  

The Board finds that the October 2007 VA report is now nearly five years old and does not provide adequate insight as to the severity of the Veteran's conditions and his level of functioning to determine whether a SMP is warranted in this case.  Here, the medical evidence appears to be contradictory in regard to whether the Veteran requires aid and attendance due to his medical conditions.  In this regard, the Board notes that the October 2007 VA examiner essentially reported that the Veteran was able to perform all activities of self-care and was not confined to home.  However, she also indicated that the Veteran was starting to need help with keeping himself clean and attending to the wants of nature and needed help with household chores.  However, evidence in the record at the time of the Board's February 2010 decision noted that the Veteran had refused assistance from home health aides and been dropped as a client.  (See VA treatment records dated in September and October 2008.)  

As no examiner has provided an opinion as to whether the Veteran required the need of regular aid and attendance as determined by VA regulations due to his cognitive and physical disabilities, and since the Court has remanded this matter for an adequate statement of reasons or bases, further inquiry is required.  The Board cannot make this medical determination on its own review.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  

Since during the past five years, the Veteran has not been afforded an appropriate VA examination to determine the severity of his physical and mental disorders and to what extent the disorders affect his ability to perform activities of daily living and require the aid and attendance of another person, or whether he is housebound as defined by VA regulations, on remand the RO/AMC shall schedule the Veteran for a current examination to determine whether SMP benefits are warranted in this appeal.  In addition, the examiner should evaluate the severity of any delusional disorder or other acquired psychiatric disorder for pension purposes.  

The Court also noted in its decision that November 2009 correspondence from a licensed social worker at the Chattanooga Vet Center indicated that the Veteran was seen there initially in 2004, then left treatment, then returned in June 2008 for counseling.  In his brief to the Court, the Veteran complained that VA had not obtained these Vet Center records and associated them with his claims file.  Therefore, on remand the RO/AMC shall attempt to obtain copies of the Veteran's counseling records from the Chattanooga Vet Center from 2004 to the present.  

Any additional VA or private treatment records that are potentially relevant should be obtained before deciding his appeal.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(1) and (2).  The Board notes that the last VA treatment record associated with the claims file is dated in October 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for his mental and physical disorders and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the Chattanooga Vet Center since 2004; and the Nashville VA Medical Center (VAMC), the Murfreesboro VAMC, and VA's clinic at Chattanooga, for the period from October 2009.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After the above development has been completed, the RO/AMC shall schedule the Veteran for an appropriate VA examination to determine whether he is in need of regular aid and attendance and whether he is housebound.  The examiner should also evaluate the severity of the Veteran's delusional disorder or other acquired psychiatric disorder for pension purposes.  All tests and studies deemed necessary by the examiner are to be performed.  The claims file and a copy of this Remand must be made available to the examiner for review of the case, and the examination report should reflect that such review was conducted.  

Following examination of the Veteran, the examiner shall opine as to whether the Veteran is so helpless due to his disabilities as to require the aid and attendance of another on a regular basis to perform daily activities or for protection against hazardous and dangers found in his daily environment.  Specifically, the examiner's report shall include an assessment as to whether the Veteran exhibits an inability to dress or undress himself or to keep himself ordinarily clean and presentable; exhibits a frequent need for adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; exhibits an inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; exhibits an inability to attend to the wants of nature; or exhibits incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  The opinion shall assess whether the Veteran, overall, experiences physical and mental disabilities of such severity that he requires the regular aid and attendance of another person.  In providing the requested opinions, the examiner shall acknowledge the Veteran's reports as to the extent of his symptomatology.  

In addition to the foregoing, the examination report shall contain sufficient information to determine whether it is at least as likely as not that the Veteran is housebound, in that the Veteran is bedridden or substantially confined to his home or immediate premises by reason of permanent disabilities.  

In so doing, the examiner should discuss and reconcile any conflicting medical evidence or medical opinions of record.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


